Title: To Benjamin Franklin from Genet, 5 June 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Honour’d Sir
Versailles june 5th. 1778
I find, you guess easily how that you have just receiv’d a bundle of gazettes from America. You won’t be surpris’d at my offer for the translation of any article or Essay you may want to be publish’d and at my readiness to print them in the Pamphlet of affaires de l’angleterre et de l’amerique. As soon as you can spare them, Such as you’ll be pleas’d to send me by the post will be soon returned. I am with the truest respect Sir Your most humble and obedient Servant
Genetchef du bureau des interpretes des affaires étrangeres
 
Addressed: M. le Dr. Franklin
Notation: Genet.
